IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-13-00314-CV

MICHELLE GARCIA,
                                                             Appellant
v.

GERARDO JUAREZ,
                                                             Appellee


                            From the 278th District Court
                               Walker County, Texas
                               Trial Court No. 25105


                           MEMORANDUM OPINION


       Michelle Garcia appealed the trial court’s order granting Gerardo Juarez’s

motion for summary judgment. The parties have now filed a joint motion to remand

the case. The parties’ motion is granted in part.

       Accordingly, the trial court’s judgment is set aside without regard to the merits

and this case is remanded to the trial court for rendition of judgment in accordance with

the parties’ agreement. See TEX. R. APP. P. 42.1(a)(2)(B).



                                           AL SCOGGINS
                                           Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Judgment set aside and remanded
Opinion delivered and filed April 10, 2014
[CV06]




Garcia v. Juarez                             Page 2